Citation Nr: 1127107	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  00-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for the Veteran's left knee disability, which includes arthritis of the left knee rated as 10 percent disabling, and residuals of ligament tears rated as 10 percent disabling from October 15, 1998 to February 18, 2008 and 10 percent disabling from May 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 1979 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran originally had a hearing before the Board in August 2001.  Thereafter, the presiding Judge Remanded the claims in January 2002 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination.  

In the interim, the Judge that presided over the August 2001 hearing retired from the Board and the Veteran requested a new hearing.  Accordingly, the Board remanded the claims again in May 2010 to allow the Veteran the opportunity to a new hearing as requested.  A new hearing was conducted before the undersigned Judge in July 2010 and the transcript is of record.  

Once again, the case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The Board notes that during the pendency of this appeal, the Veteran was granted a separate rating for residuals of ligament tears of his left knee in a December 2010 rating decision, to include a temporary total rating from February 19, 2008 to April 30, 1998.  The Board finds the separate rating part and parcel to the increased rating claim on appeal here.  Accordingly, after the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  For these reasons, with the exception of the period of time where the Veteran was receiving a temporary total disability rating for his left knee, the Board finds the separate 10 percent rating for residuals of ligament tears of his left knee to be part of the increased rating on appeal here.  The issue has been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Given the lengthy procedural history of this claim, the Board regrets that the issue must once again be remanded, but the Board finds the RO did not follow the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran initiated his claim in October 1998 indicating that he wanted an increased rating for his left knee disability (rated as arthritis), and service connection for ligament tears of the left knee that he claimed occurred in the military.

Up to that point, the RO had awarded the Veteran service connection for left knee arthritis, but limited the disability rating awarded finding the Veteran suffered a post-service injury to his left knee resulting in multiple left knee ligament tears.  

The Board, in an August 2010 decision, resolved reasonable doubt in favor of the Veteran granting service connection for residuals of left knee ligament tears.  The Board also remanded the rating aspect of the appeal in August 2010 finding the grant of service connection was "inextricably intertwined" with the Veteran's increased rating claim.  It was explained that the initial rating of residuals of the ACL and meniscus ligament tears must be adjudicated along with the increased rating of arthritis on appeal because all left knee manifestations are part and parcel to the left knee rating issue on appeal.

The RO, in contrast, initially rated the Veteran's residuals of the left knee ligament tears in a December 2010 rating decision, but thereafter separately developed and adjudicated the left knee arthritis aspect in an April 2011 Supplemental Statement of the Case (SSOC).  Between the time of the December 2010 rating decision and the April 2011 SSOC, the Veteran was afforded a VA examination in January 2011 and additional VA outpatient treatment records through April 2011 were obtained.  This new evidence was not considered with regard to the 10 percent separate rating awarded to the Veteran for the residuals of torn ligaments of the left knee. 

As explained in the Board's prior remand, the Veteran filed an increased rating claim for his left knee in 1998, to include consideration of the ligament tears as part of his service-connected disability.  The Board finds any and all left knee ratings, therefore, inextricably intertwined with the current appeal.

The Veteran's representative similarly indicated in a May 2011 statement that the mere fact the Veteran was awarded the separate left knee rating does not abrogate the pending appeal for an overall increased rating for his left knee disability.  See Appellant's Post-Remand Brief at 3 (May 26, 2011) (quoting AB v. Brown, 6 Vet. App. 35, 38 (1993)).  The Board agrees.

For these reasons, the Board finds the RO erred by not considering the entire left knee disability ratings in the April 2011 Supplemental Statement of the Case (SSOC) following a January 2011 VA examination and receipt of VA outpatient treatment records through April 2011.  Corrective action is required.  See 38 C.F.R. § 19.37(a) (indicating if a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal).  

The RO should also take this opportunity to obtain recent VA outpatient treatment records from April 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from April 2011 to the present.

2.  Review the claim and complete any additional development warranted by the evidence, to include affording the Veteran an additional left knee VA examination if warranted by the evidence.

3.  The RO should then readjudicate the Veteran's claims, to include consideration of any and all applicable left knee diagnostic codes, the applicability of separate ratings, and consideration of entitlement to a higher rating of any currently awarded left knee rating.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

